 1   XAVIER BECERRA
     Attorney General of California
 2   MICHAEL L. NEWMAN
     Senior Assistant Attorneys General
 3   SUSAN SLAGER
     Supervising Deputy Attorney General
 4   JASLEEN K. SINGH
     MARISSA S. MALOUFF (SBN 316046)
 5   Deputy Attorneys General
        300 S. Spring St., Suite 1702
 6     Los Angeles, CA 90013
        Telephone: (213) 269-6467
 7      Fax: (213) 897-7605
        E-mail: Marissa.Malouff@doj.ca.gov
 8   Attorneys for Amicus Curiae State of California
 9

10                            IN THE UNITED STATES DISTRICT COURT

11                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

12                                     SAN FRANCISCO DIVISION

13
      PANGEA LEGAL SERVICES, et al.,                      Case No. 3:20-cv-09253-JD
14
                              Plaintiffs, UNOPPOSED MOTION FOR LEAVE TO
15                                        FILE BRIEF OF AMICI CURIAE
            v.                            STATES IN SUPPORT OF PLAINTIFFS’
16                                        MOTION FOR A PRELIMINARY
                                          INJUNCTION, TEMPORARY
17    U.S. DEPARTMENT OF HOMELAND         RESTRAINING ORDER AND ORDER
      SECURITY, et al,                    TO SHOW CAUSE
18
                                          Defendants. Judge:        Honorable James Donato
19                                                    Hearing Date: January 7, 2021
                                                      Action Filed: December 21, 2020
20

21

22

23

24

25

26

27

28

                        Unopposed Motion for Leave to File Amicus Brief (3:20-cv-09253-JD)
 1         The States of California, Colorado, Connecticut, Delaware, Hawaii, Illinois, Maine,
 2   Maryland, Massachusetts, Michigan, Minnesota, Nevada, New Jersey, New Mexico, New York,
 3   Oregon, Pennsylvania, Rhode Island, Vermont, Virginia, Washington, and the District of
 4   Columbia (States or Amici States) respectfully request and move for leave to appear as amici
 5   curiae and file the proposed amicus curiae brief, attached hereto as Exhibit A, in support of
 6   Plaintiffs’ motion for a preliminary injunction, and temporary restraining order and order to
 7   show cause, set to be heard on January 7, 2021.1 Plaintiffs and Defendants consent to the States
 8   request. A proposed order is attached.
 9   I.    STANDARD FOR MOTION FOR LEAVE TO APPEAR AS AMICUS CURIAE
10         District courts may consider amicus briefs from non-parties with unique information or
11   perspectives that are useful or otherwise desirable to the court. See NGV Gaming, Ltd. v.
12   Upstream Point Molate, LLC, 355 F. Supp. 2d. 1061, 1067 (N.D. Cal. 2005) (quoting Cobell v.
13   Norton, 246 F. Supp. 2d. 59, 62 (D.D.C. 2003) and Ryan v. Commodity Futures Trading Comm'n,
14   125 F.3d 1062, 1064 (7th Cir. 1997)). “The ‘classic role’ of amicus curiae is to assist a court in a
15   case of public interest by ‘supplementing the efforts of counsel,’” and “generally courts have
16   ‘exercised great liberality’ in permitting amicus briefs.” Cal. v. U.S. Dep’t of the Interior, 381 F.
17   Supp. 3d 1153, 1163–64 (N.D. Cal. 2019) (quoting Miller-Wohl Co. v. Comm'r of Labor &
18   Indust., 694 F.2d 203, 204 (9th Cir. 1982); Woodfin Suite Hotels, LLC v. City of Emeryville, No.
19   C 06-1254 SBA, 2007 WL 81911, at *3 (N.D. Cal. Jan. 9, 2007)).
20         While there are no strict prerequisites to qualify for amicus status, “[d]istrict courts
21   frequently welcome amicus briefs from non-parties . . . if the amicus has unique information or
22   perspective that can help the court beyond the help that the lawyers from the parties are able to
23   provide.” Sonoma Falls Developers, L.L.C. v. Nev. Gold & Casinos, Inc., 272 F. Supp. 2d 919,
24   925 (N.D.Cal. 2003) (internal quotation marks and citation omitted). In addition, participation of
25

26
            1
              The States are separately filing a Motion for Leave to File a Brief as Amici Curiae in the
27   related matter, Immigration Equality, et al., v. U.S. Department of Homeland Security, et al.,
     4:20-cv-09258-JD. The proposed amicus briefs in both matters make similar arguments, with
28   variations based on the Plaintiffs’ pleadings.
                                                       1
                        Unopposed Motion for Leave to File Amicus Brief (3:20-cv-09253-JD)
 1   amicus curiae may be appropriate where the legal issues in a case have potential ramifications
 2   beyond the parties directly involved. Id.
 3   II.   INTEREST AND IDENTITY OF AMICI CURIAE
 4         Every year, Amici States welcome thousands of asylum seekers into our borders. In 2017-
 5   2019, Amici States constituted six of the top ten states of residence for individuals whose
 6   affirmative asylum applications were granted.2 Combined, these six States were home to 60.7
 7   percent of the total number of individuals granted affirmative asylum applications in the United
 8   States.3 In fiscal year (FY) 2019, immigration courts in the States issued approximately 41,910
 9   asylum decisions.4
10         The rule at issue here, Procedures for Asylum and Withholding of Removal; Credible Fear
11   and Reasonable Fear Review, 85 Fed. Reg. 80,274 (the Rule), introduces a litany of provisions
12   that will dramatically transform the asylum system into an unrecognizable process in which few
13   asylum seekers will attain protection. These changes will harm thousands of current and future
14   States’ residents, resulting in many bona fide asylum seekers being denied protection and ordered
15   removed; or alternatively, many asylum seekers being deterred from filing an application at all.
16   As government entities, the States have a unique interest in ensuring that the United States
17   continues to be a safe-haven for refugees, a congressionally-established principle which this Rule
18   undermines. The States also have an interest in keeping families together—which as explained in
19   the attached brief, is made more difficult under the Rule.
20         Additionally, the States’ law enforcement interests are impacted by this Rule. As more
21   asylum seekers are forced into the shadows because they are deterred from applying for or are
22   denied relief, the States’ ability to enforce criminal, labor, and civil rights laws is hindered.
23   Furthermore, the States have a strong interest in supporting immigrants, including asylum
24   seekers, residing in their geographical boundaries. In furtherance of the States’ interest, they have
25   carefully crafted systems that function to welcome and deliver essential services to immigrants.
26          2
                Ryan Baugh, Office of Immigration Statistics, Dep’t of Homeland Sec., Annual Flow
     Report: Refugees and Asylees: 2019 tbl. 13 (Sept. 2020), https://tinyurl.com/BaughFlowReport.
27            3
                Id.
              4
                TRAC Immigration, Asylum Decisions,
28   https://trac.syr.edu/phptools/immigration/asylum/.
                                                     2
                          Unopposed Motion for Leave to File Amicus Brief (3:20-cv-09253-JD)
 1   As set forth in greater detail in the attached brief, the States have made significant financial
 2   investments in these programs and services, and have created state departments responsible for
 3   administering them. These systems, in turn, have resulted in thriving immigrant communities that
 4   strengthen the social fabric and economies of communities throughout the States. By making
 5   asylum much more difficult to attain, and in fact, attaching great risks to filing asylum
 6   applications through the expansion of grounds upon which an application may be found frivolous,
 7   the Rule stands to upend this progress and undermine the States’ programs and investments.
 8         Finally, the States have an interest in the success of their economies, tax bases, and
 9   communities—all of which benefit from the contributions of asylum seekers targeted by this
10   Rule. Indeed, immigrants’ contributions have never been more evident than during the COVID-
11   19 pandemic, as immigrants comprise a significant portion of the nation’s essential workforce.
12   By preventing asylum seekers from obtaining lawful status, and potentially resulting in increased
13   deportations, the Rule negatively impacts the States’ communities, economies, and tax revenue.
14   For these reasons, Amici States are particularly well-suited to provide this Court with a unique
15   perspective on the Rule’s impact on the public interest.
16   III. PROPOSED AMICUS CURIAE BRIEF’S RELEVANCE AND AID TO THE
          COURT
17
           The proposed amicus curiae brief focuses on the public interests at stake, and in particular,
18
     provides this Court with a perspective on how this broad, omnibus Rule could harm the States and
19
     their residents if not enjoined. The proposed brief begins with a discussion of the Rule’s gravest
20
     potential effects—namely, that many of the States’ most vulnerable residents could be denied
21
     protection and families could be separated. These two outcomes are contrary to the States’
22
     interests, which embrace the American principles of providing refugees a home and family unity.
23
     The brief also explains how the States’ enforcement of criminal laws, and labor and civil rights
24
     protections will be imperiled by the Rule because more asylum seekers will be forced to live in
25
     the shadows without immigration status, making them less likely to file complaints or otherwise
26
     raise abuses with authorities. Further, the Rule’s provisions related to withdrawal of purportedly
27
     frivolous applications will make it more difficult for State agencies to prevent unscrupulous
28
                                                         3
                         Unopposed Motion for Leave to File Amicus Brief (3:20-cv-09253-JD)
 1   immigration preparers. The proposed brief also explains how State-funded programs may be
 2   impacted by the Rule. Particularly, and in light of the complexities the Rule introduces into the
 3   asylum application process, State-funded legal service providers will need to devote additional
 4   time and resources for each case, and divert resources to re-strategizing their approaches to
 5   representing clients, revising their training, and re-allocating staff time. The States’ healthcare
 6   programs may also be strained as more asylum seekers go without legal status and fear obtaining
 7   healthcare. Finally, the brief discusses how the States’ economies and communities benefit
 8   greatly from asylum seekers. In sum, the brief will provide the Court with a perspective on Amici
 9   States’ interests and the ways in which the Rule harms those interests, that only the States
10   themselves can provide.
11                                                  CONCLUSION
12          For the foregoing reasons, Amici States respectfully requests this Court’s leave to appear
13   as amici curiae and deem the proposed amicus brief filed. Motion.
14   Dated: December 29, 2020                                Respectfully Submitted,
15                                                           XAVIER BECERRA
                                                             Attorney General of California
16                                                           MICHAEL NEWMAN
                                                             Senior Assistant Attorneys General
17                                                           SUSAN SLAGER
                                                             Supervising Deputy Attorney General
18                                                           JASLEEN SINGH
19                                                           /s/ Marissa S. Malouff
20                                                           MARISSA S. MALOUFF
                                                             Deputy Attorneys General
21                                                           Attorneys for Amicus Curiae State of
                                                             California
22

23
     PHIL WEISER                                              WILLIAM TONG
24   Attorney General                                         Attorney General
     State of Colorado                                        State of Connecticut
25   Ralph L. Carr Judicial Building                          165 Capitol Avenue
     1300 Broadway, 10th Floor                                Hartford, CT 06106
26
     Denver, CO 80203
27

28
                                                         4
                         Unopposed Motion for Leave to File Amicus Brief (3:20-cv-09253-JD)
 1   KATHLEEN JENNINGS                                      CLARE E. CONNORS
     Attorney General                                       Attorney General
 2   State of Delaware                                      State of Hawaii
     Carvel State Building, 6th Floor
 3   820 North French Street                                425 Queen Street
     Wilmington, DE 19801                                   Honolulu, HI 96813
 4
     KWAME RAOUL                                            AARON M. FREY
 5   Attorney General                                       Attorney General
     State of Illinois                                      State of Maine
 6                                                          6 State House Station
     100 W. Randolph St., 12th Fl.                          Augusta, ME 04333-0006
 7   Chicago, IL 60601

 8   BRIAN E. FROSH                                         MAURA HEALEY
     Attorney General                                       Attorney General
 9   State of Maryland                                      Commonwealth of Massachusetts
     200 Saint Paul Place, 20th Floor                       One Ashburton Place
10   Baltimore, MD 21202                                    Boston, MA 02108
11   DANA NESSEL                                            KEITH ELLISON
     Attorney General                                       Attorney General
12   State of Michigan                                      State of Minnesota
     P.O. Box 30212
13   Lansing, MI 48909                                      102 State Capitol
                                                            75 Rev. Dr. Martin Luther King Jr. Blvd.
14                                                          St. Paul, MN 55155
15   AARON D. FORD                                          GURBIR S. GREWAL
16   Attorney General                                       Attorney General
     State of Nevada                                        State of New Jersey
17   555 E. Washington Ave., Suite 3900                     Richard J. Hughes Justice Complex
     Las Vegas, NV 89101                                    25 Market Street
18                                                          Trenton, NJ 08625
19   HECTOR BALDERAS                                        LETITIA JAMES
20   Attorney General                                       Attorney General
     State of New Mexico                                    State of New York
21   408 Galisteo St                                        28 Liberty Street
     Santa Fe, NM 87501                                     New York, NY 10005
22
     ELLEN F. ROSENBLUM                                     JOSH SHAPIRO
23   Attorney General                                       Attorney General
24   State of Oregon                                        Commonwealth of Pennsylvania
     1162 Court Street NE                                   Strawberry Square
25   Salem, OR 97301                                        Harrisburg, PA 17120

26

27

28
                                                       5
                       Unopposed Motion for Leave to File Amicus Brief (3:20-cv-09253-JD)
 1   PETER F. NERONHA                                      THOMAS J. DONOVAN, JR.
     Attorney General                                      Attorney General
 2   State of Rhode Island                                 State of Vermont
 3   150 South Main Street                                 Office of the Attorney General
     Providence, RI 02903                                  109 State Street
 4                                                         Montpelier, VT 05609-1001

 5   MARK R. HERRING                                       ROBERT W. FERGUSON
     Attorney General                                      Attorney General
 6   Commonwealth of Virginia                              State of Washington
     202 North 9th Street                                  1125 Washington Street SE
 7
     Richmond, VA 23219                                    PO Box 40100
 8                                                         Olympia, WA 98504-0100

 9   KARL A. RACINE
     Attorney General
10   District of Columbia
     400 6th Street, NW
11   Washington, D.C. 20001
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      6
                      Unopposed Motion for Leave to File Amicus Brief (3:20-cv-09253-JD)
                                CERTIFICATE OF SERVICE

I hereby certify that on December 29, 2020, I electronically filed the foregoing document with

the Clerk of the Court for the United States Court of for the Northern District of California by

using the CM/ECF system. Counsel in the case are registered CM/ECF users and service will be

accomplished by the CM/ECF system.



                                                              /s/ Marissa S. Malouff
                                                              MARISSA S. MALOUFF
                                                              Deputy Attorney General
                                                              Attorney for Amicus Curiae State of
                                                              California




                              Certificate of Service (3:20-cv-09253-JD)
